 Case 20-09194         Doc 44    Filed 08/18/20 Entered 08/18/20 12:22:25            Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS

 In Re:                                           Case ro. 20-09194

Frank Garcia, Jr.
                                                  ( haplr 13
Kathy H. Garcia

 Debtors.                                          Hon. udgc Jack B. Schmetterer

 AGREED ORDER ON MOTION TO MODIFY UTOMATIC STAY FILED BY U.S.
 BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF THE TIKI SERIES III
     TRUST AS TO PROPERTY LOCATED AT 226 WHITEWOOD DRIVE,
                      STREAMWOOD It, 60107

    This matter having come before the Court upon the Motion to Modify Automatic Stay filed
herein by the secured creditor, U.S. Bank Trust National Association, as Trustee of the Tiki
Series III Trust, ("Movant") and it appearing to the Court that parties have agreed to a course of
action which will permit the continuation of the automatic stay and co-debtor stay conditioned
upon certain provisions incorporated herein for the proection of Movant:

   1. The Chapter 13 plan filed herein on behalf o' tile Debtors provided that said Debtors
      were to make regular monthly payments to Movant outside of the Plan in a regular
      monthly fashion regarding property located at, 226 Whitewood Drive, Streamwood, IL
      60107 ("Property").

   2. In breach of the terms of said Plan, the debtors failed to make certain of the regular
      monthly payments to Movant; said payments are currently in default for the month of
      August 2020 in the amount of $938.52 as well as fees and costs of $1,231.00 for a total of
      $2,169.27 which includes a suspense balance oiS0.25.

    3. In order to eliminate said post-petition delinquency, the Debtors hereby agree to pay
       Movant and Movant hereby agrees to accept n the form of certified funds the following
       lump sum payments:

            a.   $361.55 on or before September 15, 202()
            b.   $361.55 on or before October 15, 2020
            c.   $361.55 on or before November 15, 2020
            d.   $361.55 on or before December 15, 2020
            e.   $361.55 on or before January 15, 2.021 1
            f.   $361.52 on or before February 15, 202

    4. These lump sum payments are in addition to the regular monthly payment in the amount
        of $938.52. The next monthly payment will be due September 1, 2020.
Case 20-09194       Doc 44     Filed 08/18/20 Entered 08/18/20 12:22:25           Desc Main
                                 Document     Page 2 of 2


  5.All payments, stipulated and ongoing monthh' pyments, are to include the Debtors'
    account number and should be sent to:

      BSI Financial Services
      314 S. Franklin Street
      Titusville, PA 16354

  6.In the event that said Debtors should fail to make a total of two (2) stipulated payments
    herein described on or before their specified due dates, or should the Debtors fail to pay
    any two (2) future post-petition monthly payment so that said payment is not received by
    Movant by the day upon which it is contractuall due, then, or in either of those events,
    Movant shall give fourteen (14) days' notice to ebtors' counsel and to the Debtors; and
    thereafter Movant shall file a Notice of Stay Mo Ii fication with the Court and upon
    submission of said notice, without further hearim g. the stay shall be automatically
    terminated providing Movant with relief from si my.

DATED:                                         ENT R


                                                Hon. udge Jack B. Schmetterer
                                                Uni ted States Bankruptcy Judge

Is! Molly Slutsky Simons
Molly Slutsky Simons (OH 0083702)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant

Is!
Dav        utler
Cutler & Associates, Ltd.
4131 Main St
Skokie, IL 60076
Phone: 847.673.8600
Fax: 847.673.8636
cutlerfihingsgmail.com
